Derbigny, J.
delivered the opinion of the court. Two appeals have been taken in this case, one by the plaintiffs, the other by the defendant. The reason of this appears to be that after judgment was rendered against the defendant, and execution had issued thereon, the judgment was amended in his favor, so that the plaintiffs being dissatisfied with the amended judgment, and having claimed an appeal *95from it, the defendant then also begged to appeal from the original decision.
East’n District.
Feb. 1816.
Whatever irregularity there may be in such a course of proceeding, the whole case is laid before this court and they will pronounce upon it undividedly.
The original judgment rendered in this case, being considered by the district judge as not absolutely and irrevocably final, he undertook to amend it, and permitted the parties to appeal, as if it had become final only from the time of the amendment. A statement of facts was therefore made posterior to that amendment, and the same proceedings took place as when an appeal is regularly prayed for.
But this court is of opinion, that after the judgment was signed and execution issued thereon, it was not in the power of the district jugde to alter it: that no statement of facts having been made before the original judgment was signed, none could be made afterwards,and that these appeals not being accompanied with any regular statement of facts, special verdict, or any bill of exceptions, regularly taken during the course of the trial, must be dismissed.
It is therefore ordered, adjudged and decreed, that both these appeals be dismissed: each party paying his own costs.
Turner for the plaintiffs. Duncan for the defendant.
See post, May term, the same case.